Citation Nr: 1003017	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  06-13 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion 


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 July 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.

The Veteran requested a Board hearing in the April 2006 
substantive appeal.  A Travel Board hearing was scheduled 
for April 2007; however, the Veteran failed to appear at the 
scheduled proceeding.  He did not request to reschedule the 
hearing and he has not provided good cause for his failure 
to appear.  Accordingly, the Board will review his appeal as 
if he withdrew his hearing request.  See 38 C.F.R. §§ 
20.702(d), 20.704(d) (2009).


FINDING OF FACT

The competent medical evidence of record does not show that 
the Veteran's currently diagnosed diabetes mellitus was 
incurred in military service, was incurred to compensable 
degree within one year of discharge from service or is 
otherwise related to military service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
active military service, and it may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1112, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs 
(VA) to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  The requirement of requesting 
that the claimant provide any evidence in his possession 
that pertains to the claim was eliminated by the Secretary 
during the course of this appeal.  See 73 Fed. Reg. 23353 
(final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  This notice must 
be provided prior to an initial unfavorable decision on a 
claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

A June 2004 VCAA letter informed the Veteran of what 
evidence was required to substantiate his claim of 
entitlement to service connection for diabetes.  The VCAA 
letter also informed him of his and VA's respective duties 
for obtaining evidence. However, the notice provided to the 
Veteran did not address either the rating criteria or 
effective date provisions that are pertinent to the 
Veteran's claim.  Nonetheless, the Board finds such error 
was harmless given that service connection is being denied, 
and therefore, no rating or effective date will be assigned 
with respect to this claimed condition.  

With regard to the duty to assist, the claims file contains 
service treatment records, VA treatment records and private 
treatment records.  The Board acknowledges that the veteran 
was not provided with a VA examination.  VA has a duty to 
provide a VA examination when the record lacks evidence to 
decide the veteran's claim and there is evidence of (1) a 
current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability 
may be associated with the established event, injury, or 
disease.  See 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  In this case, there is no evidence of 
record that indicates the Veteran was diagnosed with 
diabetes in service and there is no other indication that 
his diabetes is associated with military service.  Thus, the 
Veteran has not presented sufficient evidence to trigger 
VA's duty to provide an examination.

Additionally, the claims file contains the Veteran's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and it concludes that he has not 
identified further available evidence not already of record.  
There is no other indication in the file that there are 
additional relevant records that have not yet been obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been developed properly and sufficiently in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim. 

II.  Merits of the Claim for Service Connection

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).  For the showing of 
chronic disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, the disorder 
will still be service connected if it is observed in service 
or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that 
symptomatology.  Continuity of symptomatology is required 
only where the condition noted during service (or in the 
presumptive period) is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Service 
connection may be granted for a disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  In addition, service 
connection may be presumed for certain chronic diseases, 
such as in this case diabetes mellitus, which are manifested 
to a compensable degree within one year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2009).

In general, to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Where the determinative issue involves a medical diagnosis 
or causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay 
persons can provide an eyewitness account of a veteran's 
visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. 
App. 466, 469 (1991) (competent lay evidence concerning 
manifestations of a disease may form the basis for an award 
of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease).  

In assessing the Veteran's service connection claim for 
diabetes, the Board must first determine whether the veteran 
currently has the claimed disability.  An August 2003 VA 
treatment record documents that a hemoglobin A1C test, 
diabetic creatine test and a diabetic urinalysis revealed 
that diabetes mellitus was not a current or active problem 
for the Veteran.  A March 2005 VA treatment record reveals 
that the Veteran appeared to be not diabetic but rather had 
slightly elevated glucose while on in-patient status on a 
previous hospitalization.  However, a March 2005 problem 
list includes diabetes mellitus type II or unspecified 
diagnosed in December 2004.  Resolving all reasonable doubt 
in the Veteran's favor, the Board finds that the medical 
evidence shows that the Veteran has the claimed disability 
and the first criterion for service connection has been 
established.  

After a careful review of the record, the Board finds that 
the medical records do not show that the veteran incurred 
diabetes during service or incurred diabetes to compensable 
degree within the first year of discharge from service.  38 
C.F.R. §§ 3.303(b), 3.307, 3.309; Pond, 12 Vet. App. at 346.  
Specifically, the Veteran's service treatments records do 
not reveal any complaints of symptoms related to diabetes or 
any treatment for diabetes during military service.  In 
addition, VA treatment records indicate that the Veteran was 
first diagnosed with diabetes mellitus in 2004, 
approximately 22 years after his discharge from military 
service.  The passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service 
connection.   See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).   The Board also finds it persuasive that the 
record does not contain any opinion by a medical specialist 
asserting that the Veteran's current diabetes is related to 
military service.  Accordingly, the Board finds that there 
is no indication that the Veteran was diagnosed with 
diabetes in service or incurred diabetes in service.  

The Veteran contends that his diabetes was incurred during 
military service.  Lay persons can provide an account of 
observable symptoms.  Caldwell, 1 Vet. App. at 469.  
However, lay assertions regarding medical matters such as an 
opinion whether the Veteran's diabetes was incurred in 
service, was incurred to a compensable degree within the 
presumptive period or that he had symptoms of diabetes in 
service have no probative value because lay persons are not 
competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.19 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  The Veteran is not a licensed 
health care professional; therefore, the lay evidence 
offered by the Veteran is not competent medical evidence and 
does not prove a relationship between the Veteran's current 
diagnosis of diabetes and military service.  

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  However, the preponderance of the evidence 
is against the Veteran's claim and that doctrine is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, the Veteran's claim for entitlement to 
service connection for diabetes mellitus is not warranted. 


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


